Title: From John Adams to the President of Congress, 11 June 1781
From: Adams, John
To: President of Congress,Huntington, Samuel



Amsterdam, 11 June 1781. RC in John Thaxter’s hand PCC, No. 84, III, f. 197–205. printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 4:487–491.
John Adams included English translations of a petition to the city of Antwerp by its merchants and inhabitants and of an essay by Antoine Marie Cerisier, both without date. The petition requested that the Scheldt River, closed to commerce by the 1648 Treaty of Münster, be reopened. Cerisier opposed reopening the Scheldt because Antwerp’s rebirth as a port would destroy the trade of Ostend and Nieuport and create an important rival to Amsterdam in the Austrian Netherlands. Most importantly, Cerisier argued, the Dutch would lose, control of the forts at the mouth of the Scheldt if the river was opened for trade. For Britain’s 1780 proposal to reopen the Scheldt, see vol. 9:282–283.
